            Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 1 of 29



                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND

 JENNIFER ELLER,                                   *

            Plaintiff,                             *

 v.                                                *          Case No. TDC-18-3649

 PRINCE GEORGE’S COUNTY PUBLIC                     *
 SCHOOLS, et al.,
                                                   *
            Defendants.
                                *      *       *       *      *       *

                                    MEMORANDUM OPINION

        Pending before the Court is Plaintiff’s Motion for Sanctions (“Motion”) (ECF No. 75).1

The Court has considered the submission of the parties (ECF Nos. 75, 80 & 82) and finds that a

hearing is unnecessary. See Loc. R. 105.6. Plaintiff’s Motion will be granted in part and denied in

part.

I.      BACKGROUND

        Discovery in this employment discrimination case closed on August 13, 2020. See ECF

Nos. 69 & 74. One day before discovery closed, Plaintiff filed notice of her intent to seek sanctions

for deficiencies in Defendants’ discovery responses. ECF No. 72. The Court granted Plaintiff leave

to file the Motion, ECF No. 73, and it is now ripe for consideration.

        Plaintiff, a woman who is transgender, brought this case against Defendants Prince

George’s County Public Schools, et al. for the alleged discrimination, hostile work environment,

and retaliation she suffered while employed as an educator by Defendants on the basis of her sex,

gender identity, and transgender status. ECF No. 4 ¶ 1. Plaintiff’s Amended Complaint generally




        1
            This case was referred to me for discovery. ECF No. 37.
         Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 2 of 29



alleges that she endured harassment and suffered discrimination from faculty, staff, and students

while employed by Defendants. Plaintiff alleges that Defendants ignored her complaints about the

discrimination and made inadequate efforts to address it. Ultimately, Plaintiff alleges that this

unlawful conduct resulted in her constructive termination.

       Several dates are material to the resolution of the Motion. Plaintiff began her employment

as a teacher with Defendants in 2008. ECF No. 4. ¶ 15. Plaintiff started as an English teacher at

Kenmoor Middle School, a position she held until the spring of 2011. Id. ¶¶ 33, 44. In March 2011,

Plaintiff informed the principal at Kenmoor Middle School that she would be transitioning. Id.

Soon thereafter, she began “to wear articles of traditionally-feminine attire, and immediately

became the target of rampant harassment by staff and students alike.” Id. ¶ 44. Plaintiff alleges

that, rather than supporting her transition, Defendants demeaned her and directed her to present as

a male. Id. Because of this abuse, Plaintiff transferred to Friendly High School for the 2011-2012

school year. Id.

       According to Plaintiff, the situation was even worse at Friendly High School. Id. ¶ 45. In

particular, during the 2015 school year Plaintiff “became the target of pervasive and severe acts of

discrimination based on her gender identity and sex.” Id. Plaintiff alleges that on February 13,

2015, Associate Principal Paula Robinson repeatedly misgendered her, referring to her as “sir” and

“mister,” even after being corrected multiple times. Id. ¶ 69. Plaintiff did not stay silent about this

degrading conduct. On February 20, 2015, Plaintiff filed an Incident Report through Defendants’

internal grievances process. Id. ¶ 71. And on June 3, 2015, Plaintiff filed a Discrimination Charge

with the Equal Employment Opportunity Commission (“EEOC”). Id. ¶ 93.

       About a year later, in April 2016, Plaintiff was subject to a disciplinary hearing during

which she was accused of shouting at students, failing to properly teach her classes, and throwing



                                                  2
         Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 3 of 29



a pen at a student. Id. ¶ 97. Plaintiff was not disciplined at the conclusion of the hearing, but she

did elect to take unpaid leave pursuant to the Family and Medical Leave Act (“FMLA”). Id. ¶ 98.

Before taking the leave, however, Plaintiff decided to transfer to a different school. After some

delay in processing Plaintiff’s transfer request, Defendants transferred Plaintiff to James Madison

Middle School on August 21, 2016, a few days before that semester’s classes were to begin. Id. ¶

99.

       Unfortunately, Plaintiff also suffered harassment from students at the new school. Id. ¶

100. Plaintiff took a leave of absence beginning October 7, 2016, which she maintained through

the spring of 2017. Id. ¶ 107. Plaintiff resigned her position on August 18, 2017. Id. ¶ 108. On

September 26, 2017, the EEOC issued a determination finding reasonable cause to believe that

Ms. Eller “was subjected to harassment, based upon her sex and gender identity, and unequal terms

and conditions of employment, in retaliation for engaging in protected activity, in violation of Title

VII of the Civil Rights Act of 1964, as amended.” Id. ¶ 26. The U.S. Department of Justice issued

a Notice of Right to Sue to Plaintiff on August 31, 2018. Id. ¶ 27. Plaintiff filed this lawsuit on

November 28, 2018. ECF No. 1.

II.    ANALYSIS

       Plaintiff argues that the Court should enter sanctions against Defendants for three reasons:

Defendants committed spoliation by failing to preserve relevant evidence after litigation was

reasonably foreseeable; Defendants failed to properly respond to Plaintiff’s request for the

production of emails; and Defendants failed to produce sufficiently prepared designees for the

Rule 30(b)(6) depositions. The Court will address these issues below.




                                                  3
           Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 4 of 29



       A.      Spoliation

       Spoliation is the “destruction or material alteration of evidence . . . or the failure to preserve

property for another’s use as evidence in pending or reasonably foreseeable litigation.” Silvestri v.

Gen. Motors Corp., 271 F.3d 583, 590 (4th Cir. 2001) (internal citations omitted). In order to prove

that spoliation warrants a sanction, a party must show that:

       (1) the party having control over the evidence had an obligation to preserve it when
       it was destroyed or altered; (2) the destruction or loss was accompanied by a
       culpable state of mind; and (3) the evidence that was destroyed or altered was
       relevant to the claims or defenses of the party that sought the discovery of the
       spoliated evidence, to the extent that a reasonable factfinder could conclude that the
       lost evidence would have supported the claims or defenses of the party that sought
       it.

Charter Oak Fire Ins. Co. v. Marlow Liquors, LLC, 908 F. Supp. 2d 673, 678 (D. Md. 2012)

(internal citations, quotation marks, and brackets omitted); see also Sampson v. City of Cambridge,

Md., 251 F.R.D. 172, 179 (D. Md. 2008) (“This standard applies when a party is seeking any form

of sanctions for spoliation, not just an adverse inference jury instruction”).

       Plaintiff seeks sanctions against Defendants for their alleged spoliation of three categories

of evidence: PS-74 forms, surveillance camera footage, and certain email messages.

               1.      Timing of Plaintiff’s Motion

       Defendants object to Plaintiff’s Motion on the grounds that it is untimely, at least as to the

PS-74 forms. ECF No. 80-1 at 6. Defendants argue that Plaintiff was aware of Defendants’ failure

to preserve the PS-74 forms on July 17, 2019, but she waited until the close of discovery, more

than one year later, to file the Motion.2 Id. at 7. Defendants also note that Plaintiff deposed four of




       2
         Plaintiff filed notice of her intent to file a motion for sanctions on August 12, 2020, one
day before the discovery deadline. Although the Motion was not filed until August 21, 2020, under
Judge Chuang’s Case Management Order, Plaintiff’s Motion is deemed to have been filed before
the close of discovery. See ECF No. 3 at 2 (“The timely filing of a Notice, within the time period
                                                   4
         Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 5 of 29



Defendants’ principals between November 2019 and March 2020. Id. Plaintiff questioned each

witness about the PS-74 forms during these depositions. Defendants argue that Plaintiff was

dilatory in bringing the missing PS-74 forms to the Court’s attention and that this warrants the

denial of the Motion. Id.

        Plaintiff argues that she “diligently pursued discovery and repeatedly requested more

information from [Defendants] about the status of [their] production and about the circumstances”

of the loss or destruction of the purportedly spoliated documents, including the PS-74 forms. ECF

No. 82 at 15. Her efforts to obtain discovery from all available sources and to obtain information

about Defendants’ purported spoliation, she argues, demonstrate that she was not dilatory in filing

the Motion. Id. Moreover, Plaintiff argues, Defendants are not prejudiced because they have been

permitted an opportunity to fully respond to Plaintiff’s arguments about spoliation. Even if the

Motion had been filed in July 2019, Plaintiff notes, Defendants’ response likely would have been

the same. The timing of Plaintiff’s Motion has not affected Defendants’ ability to oppose it.

        Under the circumstances, Plaintiff’s Motion will not be denied for untimeliness. Although

Rule 37 “does not contain a statute of limitations” for filing spoliation motions, courts nonetheless

consider a number of factors in assessing the timeliness of such motions:

        (1) how long after the close of discovery the relevant spoliation motion has been
        made; (2) the temporal proximity between a spoliation motion and motions for
        summary judgment; (3) whether the spoliation motion was made on the eve of trial;
        and (4) the explanation of the moving party as to why the motion was not filed
        earlier should be considered.

Al-Sabah v. Agbodjogbe, No. ELH-17-730, 2019 WL 4447235, at *4 (D. Md. Sept. 17, 2019)

(internal citations and quotation marks omitted).



to file the underlying motion to which it relates, will toll the time to file such motion until the date
set by the Court at the Pre-Motion Conference; no motion for an extension is necessary.”).

                                                   5
         Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 6 of 29



        The record indicates that Plaintiff made sincere efforts to obtain discovery that had been

lost by Defendants and information about how the loss occurred. Even though the Motion was

technically filed within the discovery period, the Court agrees with Defendants that Plaintiff should

have filed the Motion sooner. See Goodman v. Praxair Servs., Inc., 632 F. Supp. 2d 494, 508 (D.

Md. 2009) (noting that “there is a particular need for [spoliation] motions to be filed as soon as

reasonably possible after discovery of the facts that underlie the motion”). Like most spoliation

motions, Plaintiff’s Motion is fact-intensive. The parties’ submissions related to the (non-

dispositive) Motion exceed 500 pages. It has taken the Court considerable time to review the

parties’ submissions. As a result, there has been some delay in this case and this delay is

attributable to the timing of Plaintiff’s Motion. See ECF No. 78 (tolling deadlines pending

resolution of Plaintiff’s Motion). If Plaintiff’s Motion had been filed sooner it would have already

been resolved. Still, Plaintiff does not seek additional discovery as a remedy for Defendants’

spoliation. ECF No. 82 at 17. And Defendants are not prejudiced by any delay caused by the time

it has taken for the Court to resolve the Motion. As dispositive motions have not yet been filed,

Defendants will be able to account for any sanction imposed by the Court in their forthcoming

motion for summary judgment. Finally, the ongoing COVID-19 pandemic has disrupted the

Court’s trial calendar. The parties are unlikely to get a trial date in the near future. This would be

the case even if Plaintiff had filed her Motion earlier. The Court will not deny Plaintiff’s Motion

on this basis.

                 2.    Duty to Preserve

        Turning back to the merits of Plaintiff’s Motion, the first matter to consider is when

Defendants’ duty to preserve the potentially spoliated evidence arose. Once a party reasonably

anticipates litigation, it is obligated to implement a “litigation hold” to ensure that potentially



                                                  6
           Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 7 of 29



relevant evidence under its control is identified, located, and preserved for use in the anticipated

litigation. Goodman, 632 F. Supp. 2d at 511; see also Silvestri, 271 F.3d at 591 (“The duty to

preserve material evidence arises not only during litigation but also extends to that period before

the litigation when a party reasonably should know that the evidence may be relevant to anticipated

litigation.”) The duty of preservation applies to


       any documents or tangible things . . . made by individuals “likely to have
       discoverable information that the disclosing party may use to support its claims or
       defenses.” The duty also includes documents prepared for those individuals, to the
       extent those documents can be readily identified (e.g., from the “to” field in e-
       mails). The duty also extends to information that is relevant to the claims or
       defenses of any party, or which is “relevant to the subject matter involved in the
       action.” Thus, the duty to preserve extends to those employees likely to have
       relevant information—the “key players” in the case.

Goodman, 632 F. Supp. 2d at 511-12.

       Plaintiff argues that Defendants’ duty to preserve arose “when Ms. Eller’s supervisors

learned about her allegations of harassment.” ECF No. 75-1 at 24. This would have been as early

as May 2011, when Plaintiff wrote several emails to administrators documenting harassment from

students and staff. ECF No. 75-3. Alternatively, Plaintiff argues that “at a minimum, the obligation

would have attached at the time Ms. Eller filed a formal internal complaint in February 2015”

regarding the harassment she experienced by Assistant Principal Robinson, or when she filed a

charge of discrimination with the EEOC in June 2015. ECF No. 75-1 at 25.

       Defendants’ obligation to preserve the potentially spoliated evidence arose on or about July

14, 2015, when Defendants first received notice of Plaintiff’s EEOC Charge.3 ECF No. 80-1 at 17.




       3
         This is the date of the EEOC’s Notice to Defendants that Plaintiff had filed a Charge of
Discrimination. ECF No. 75-10 at 2. Although Plaintiff filed her EEOC Charge on June 3, 2015,
ECF No. 75-10, there is no evidence that Defendants were notified of this Charge until they
received the EEOC’s Notice dated July 14, 2015.
                                                    7
         Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 8 of 29



Although Plaintiff’s February 2015 incident report about the harassment she experienced by a staff

member (see ECF No. 75-9) should also have alerted Defendants to the need to preserve potentially

relevant evidence for use in future litigation, this evidence is not at issue in Plaintiff’s Motion.

Plaintiff does not contend that Defendants destroyed evidence relevant to her allegation that she

was harassed by Assistant Principal Robinson on February 13, 2015. And although this incident

report also refers to Plaintiff being situated “in an environment where [Assistant Principal

Robinson] and others routinely misgender[ed]” her, this was not enough to put Defendants on

notice of the prospect of litigation. Unlike Plaintiff’s very specific complaint about Assistant

Principal Robinson’s misconduct, her reference to an “environment” where she was “routinely”

misgendered lacked specificity. And unlike the redress she requested for Assistant Principal

Robinson’s misconduct (an apology and an administrative reassignment), she sought only “trans

awareness and sensitivity training” for other staff and faculty.

               3.      Loss or Destruction of Potentially Relevant Evidence

       The next issue is whether potentially relevant evidence in the control of Defendants was

destroyed after July 14, 2015. Three categories of evidence are at issue: PS-74 forms, surveillance

camera footage, and emails.

                       a.      PS-74 Forms

       Plaintiff alleges in her Amended Complaint that Defendants did not appropriately respond

to the harassment directed at her from students, even after she complained about the harassment.

At least some of Plaintiff’s complaints of harassment were lodged using PS-74 Student Discipline

Referral forms, which Plaintiff sought in discovery. There is no dispute that PS-74 forms contain

formal documentation of student conduct and, “when completed, the resulting disciplinary action

to address the misconduct, if any.” ECF No. 75-1 at 8-9. The completed PS-74 forms are relevant



                                                 8
           Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 9 of 29



to Plaintiff’s claims because they might provide evidence of the specific incidents of harassment

directed at Plaintiff and Defendants’ response to the incidents.

       Defendants “concede that they had a duty to preserve PS-74 Forms as a matter of policy.”

ECF No. 80-1 at 7. “PS-74 Forms were required to be placed into student files and maintained as

student records.” Id. Nonetheless, in a letter to Plaintiff dated July 17, 2019, Defendants informed

Plaintiff that they did not maintain the PS-74 reports of the students that Plaintiff sought. ECF No.

75-17 at 2. Apparently, PS-74 reports were not maintained in the student disciplinary files at

Friendly High School. Instead, they were kept in separate notebooks by the Administrator at

Friendly High School, and those notebooks “are no longer in existence prior to 2016.” Id.

Defendants attribute the failure to preserve the PS-74 Forms to “guidance secretaries failing to

perform their duties at Friendly High School.” Id.

       At all relevant times, Defendants had control over the completed PS-74 forms.4 The official

copies of the forms were supposed to be maintained in the students’ disciplinary files as a matter

of Defendants’ own policy. Putting Defendants’ internal policy aside, Defendants had an

obligation to preserve the PS-74 Forms beginning on or about July 14, 2015. Although it is unclear

when Defendants destroyed the PS-74 forms relevant to this case, Defendants’ admission that PS-

74 forms predating 2016 “are no longer in existence” means that at least some of the forms were

destroyed after Defendants had an obligation to preserve them.




       4
          There is evidence that Plaintiff also had copies of some of the PS-74 forms, even if they
were not complete. Besides what has been produced to her in discovery, the copies of the forms
that Plaintiff maintained in her classroom were lost or destroyed after Plaintiff’s resignation. The
Court will address this issue in connection with the matter of prejudice.
                                                 9
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 10 of 29



                      b.      Surveillance Camera Footage

       The second category of evidence that has been lost or destroyed is surveillance camera

footage of the alleged incidents of harassment and discrimination. During discovery, Plaintiff

requested that Defendants produce security camera recordings of all incidents of harassment

against her. ECF No. 75-1 at 15. To assist Defendants in responding to her request, Plaintiff

provided three dates when she was harassed: September 13, 2013, August 17, 2015, and September

23, 2015. Id. at 15-16. Defendants responded that they had not retained recordings from any of

these dates.

       Defendants did not have a duty to preserve surveillance footage from September 13, 2013,

because their obligation to preserve potentially relevant evidence began on or about July 14, 2015.

Because Defendants were not required to preserve evidence predating July 14, 2015, the loss or

destruction of surveillance footage from September 13, 2013, cannot be counted as spoliation.

       Similar analysis applies to the surveillance footage of the incidents alleged to have occurred

in 2015. Although these incidents occurred after Defendants’ obligation to preserve arose, the

Court finds that Defendants had no duty to preserve them. Defendants have security cameras at

locations throughout the school property where Plaintiff worked. According to Defendants, the

camera system called “Dedicated Macros” was in place between 2011 and 2016 at Friendly High

School. ECF No. 80-13 at 5. These cameras “basically run 24/7” and overwrite their contents as

their storage drives are filled. Id. Cameras that captured more “activity,” such as cameras

positioned by a main entrance or in a cafeteria, recorded at a higher rate at certain times of day,

and filled up faster than cameras that positioned in mostly-empty hallways. Id. at 5-6. Some of the

cameras store just three to four weeks of footage before their content is overwritten, and others

may store several months’ worth of footage. Id. at 5.



                                                10
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 11 of 29



       Assuming that Plaintiff made complaints about the incidents of August 17, 2015 or

September 23, 2015, when they occurred, there is no evidence that Plaintiff notified Defendants

that footage from certain security cameras for these dates might be relevant to her complaints about

harassment and discrimination. For this reason, the Court is unable to find that Defendants should

have known to preserve this evidence.

       Defendants argue that Plaintiff did not put them on notice that her EEOC Charge concerned

a continuing violation until she amended it in April 2016. ECF No. 80-1 at 20. That is largely

beside the point. Even assuming that Plaintiff’s original EEOC Charge put Defendants on notice

of a continuing violation,5 the Court is uncertain how Defendants could have known to preserve

security footage from certain cameras for August 17, 2015, and September 23, 2015. The Court

finds that Defendants had no duty to preserve all security footage from all cameras throughout the

school where Plaintiff worked beginning with their receipt of her EEOC Charge.6 Defendants’

failure to preserve any security footage from August 17, 2015, and September 23, 2015, is not

spoliation.7



       5
           Plaintiff may not have explicitly described the harassment and discrimination she faced
as a continuing violation, but she did describe continued subjection to harassment “on a frequent
basis.” ECF No. 75-10 at 5.
         6
           The parties did not address the standard for spoliation of electronically stored information
(“ESI”) under Fed. R. Civ. P. 37(e), at least beyond noting the discretion district courts have to
enter sanctions for spoliation. It would seem that the surveillance camera footage would qualify as
ESI. Applying the Rule 37(e) standard would lead to the same result that the Court reaches here
because Defendants did not have a duty to preserve the security footage from August 17, 2015,
and September 23, 2015, at the time that it would have been overwritten by the camera system.
See Fed. R. Civ. P. 37(e), Committee Notes on Rules—2015 Amendment (“Rule 37(e) is based on
this common-law duty; it does not attempt to create a new duty to preserve. The rule does not apply
when information is lost before a duty to preserve arises.”).
         7
           Even assuming that Defendants should have known, or actually did know, that security
camera footage from August 17, 2015, and September 23, 2015, might be relevant in future
litigation, Plaintiff has not suffered prejudice sufficient to warrant any spoliation sanction under
the spoliation doctrine or under Rule 37(e)(2). Defendants note that “Plaintiff did not even inquire
in discovery, let alone, provide the Court with evidence as to where specifically cameras were
                                                  11
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 12 of 29



                       c.      Emails

       A third category of evidence that has been lost is emails. Teachers, staff, and students at

Defendants’ schools are issued school email accounts to communicate. ECF No. 75-1 at 10.

Because Plaintiff “suffered much of the harassment, and reported much of the harassment, through

her school email,” she requested “communications that would be expected to be found among

emails sent and received using Defendants’ email system” in discovery. Id. One of the objections

that Plaintiff raises to Defendants’ discovery production is that Defendants failed to preserve

potentially relevant emails after they had an obligation to do so.

       Since November 1, 2015, Prince George’s County Public Schools has used Google Apps

for email service. ECF No. 80-1 at 13. Google Apps includes the Google Vault service, which

archives all emails of the system’s users. Id. Google Vault keeps copies of users’ emails even if

the emails are deleted by a user from their mailbox. Id. at 14. In addition to emails dated November

1, 2015, to the present, the school system’s Google Vault contains emails that were stored from

the predecessor program used by Defendants. These emails date back to November 1, 2014. Id.

       Emails that predate November 1, 2014, are another story. Defendants only have access to

these emails if they are logged in as the user and do a manual search of the user’s mailbox. Id.

Because these emails are not stored in the school system’s Google Vault, if the emails were deleted

from the user’s mailbox, they are not retrievable. Id. Put another way, all emails sent or received




located . . . in relation to Plaintiff’s classroom or where alleged incidents of harassment allegedly
took place.” ECF NO. 80-1 at 21. Defendants state that “there are no cameras in classrooms” and
the cameras do not capture sound. Id. Plaintiff has not carried her burden to prove that the loss of
the surveillance camera footage deprives her “of a visual recording of some of the harassment [she
experienced, demonstrating the severity of those incidents.” ECF No. 82. There is no evidence
before the Court that any cameras would have captured the harassment that Plaintiff suffered on
August 17, 2015, or September 23, 2015. And because of the verbal nature of the harassment, the
value of any surveillance footage that does not include sound is questionable.
                                                 12
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 13 of 29



by one of Defendants’ users from November 1, 2014, to the present are stored in the Google Vault

and accessible for retrieval. Emails that predate November 1, 2014, are only available for retrieval

if they were not previously deleted by a user.

       Because all emails postdating November 1, 2014, are stored in the Google Vault regardless

of whether they have been deleted from a user’s mailbox, only emails dated before November 1,

2014, may have been spoliated. And because Defendants’ obligation to preserve relevant evidence

did not arise until on or about July 14, 2015, only those emails deleted after July 14, 2015, may

have been spoliated. Accordingly, the only emails that may have been spoliated are emails that

predate November 1, 2014, that were deleted after July 14, 2015.

       As the party seeking sanctions for Defendants’ spoliation, Plaintiff bears the burden to

establish that Defendants lost or destroyed potentially relevant emails after they were obligated to

preserve them. Turner v. United States, 736 F.3d 274, 282 (4th Cir. 2013); Digital Vending Servs.

Int’l, Inc. v. Univ. of Phoenix, Inc., No. 2:09CV555, 2013 WL 5533233, at *4 (E.D. Va. Oct. 3,

2013) (“[T]he burden to prove spoliation rests on the party seeking sanctions.”); Goodman, 632 F.

Supp. 2d at 509. Plaintiff has not met her burden.8 Plaintiff argues that the absence of emails from

Defendants’ production suggests either that Defendants were careless in searching for the emails,

or that the emails have been destroyed. But there is no evidence that any emails were destroyed

after July 14, 2015, when Defendants were first obligated to preserve them. According to

Defendants, Plaintiff did not inquire of Defendants’ administrators in discovery whether they ever




       8
           Because “the precise burden of proof in a motion for sanctions is unclear in the Fourth
Circuit,” see Glynn v. EDO Corp., No. JFM-07-1660, 2010 WL 3294347, at *2 (D. Md. Aug 20,
2010), “the general approach of courts in the Fourth Circuit has been to apply the clear and
convincing evidence standard, especially where a harsh sanction like an adverse inference is
sought.” Steves & Sons, Inc. v. JELD-WEN, Inc., 327 F.R.D. 96, 104 (E.D. Va. 2018). Here, the
result is the same under either standard.
                                                 13
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 14 of 29



deleted emails or documents relating to Plaintiff. ECF No. 80-1 at 17. If Plaintiff had made these

inquiries, she may have uncovered evidence to support her argument that relevant emails were

deleted after Defendants were required to preserve them. In addition, Defendants’ failure to

institute a litigation hold is not evidence that relevant emails were lost or destroyed. While the

failure to institute a litigation hold may provide evidence relevant to a party’s culpability under

the spoliation doctrine, when there is no proof that any evidence has been lost or destroyed, there

is no basis for the Court to consider a party’s culpability.9 Accordingly, the Court cannot find that

Defendants have committed spoliation with regard to the purportedly missing emails.

               4.      Culpability

       Having found that Defendants did not spoliate the emails and surveillance camera footage,

the Court will now return to consideration of the PS-74 forms. The Court has already concluded

that Defendants had an obligation to preserve the PS-74 forms starting on or about July 14, 2015,

and that Defendants failed to preserve them. The Court must now consider whether Defendants

acted with a culpable state of mind when the PS-74 forms were lost or destroyed, and whether the

lost evidence is “relevant” to Plaintiff’s claims.

       “In the Fourth Circuit, for a court to impose some form of sanctions for spoliation, any

fault—be it bad faith, willfulness, gross negligence, or ordinary negligence—is a sufficiently



       9
           The parties do not address the implications of Rule 37(e) on Defendants’ alleged
spoliation of the emails. This rule provides that if (1) ESI that should have been preserved in
anticipation of litigation is permanently lost because a party failed to take reasonable steps to
preserve it, and (2) another party is prejudiced by that loss, then (3) the Court “may order measures
no greater than necessary to cure the prejudice.” Fed. R. Civ. P. 37(e)(1). If the loss occurred
because a “party acted with the intent to deprive another party of the information’s use in
litigation,” the Court may issue sanctions, including adverse inferences, dismissal, and default
judgment, even if there is no prejudice. Fed. R. Civ. P. 37(e)(2). Here, Plaintiff has not shown that
any emails were lost that “cannot be restored or replaced through additional discovery.” Fed. R.
Civ. P. 37(e)(1). And Plaintiff has certainly not shown that Defendant acted with ill intent in failing
to preserve any of the emails that may have been destroyed. Fed. R. Civ. P. 37(e)(2).
                                                     14
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 15 of 29



culpable mindset.” Victor Stanley, Inc. v. Creative Pipe, Inc., 269 F.R.D. 497, 529 (D. Md. 2010)

(citing Goodman, 632 F. Supp. 2d at 518, 520). In the context of spoliation, ordinary negligence

is the failure to identify, locate, and preserve evidence, where a reasonably prudent person acting

under like circumstances would have done so. See In re Ethicon, Inc. Pelvic Repair Sys. Prod.

Liab. Litig., 299 F.R.D. 502, 519 (S.D.W. Va. 2014). A finding of gross negligence requires a

similar showing as ordinary negligence, but to a greater degree. Id. Willfulness and bad faith will

only be found where a party has engaged in “intentional, purposeful, or deliberate conduct.” Id.

(quoting Victor Stanley, 269 F.R.D. at 529). While bad faith requires the destruction of evidence

“for the purpose of depriving the adversary of the evidence,” Goodman, 632 F. Supp. 2d at 520,

willfulness only requires a demonstration of intentional or deliberate conduct resulting in

spoliation. Buckley v. Mukasey, 538 F.3d 306, 323 (4th Cir. 2008).

       The Defendants’ loss or destruction of the missing PS-74 forms was grossly negligent.10

First, Defendants had an official policy regarding the preservation of the PS-74 forms. ECF No.

80-1 at 7. In violation of this policy, the guidance secretaries at Friendly High School did not

maintain the forms in the student disciplinary files. Instead, the forms were maintained in separate

notebooks by the Administrator of Friendly High School. Inexplicably, the notebooks containing




       10
          The Defendants’ culpability does not rise to the level of willfulness or bad faith. There
is no evidence that Defendants intended to destroy the missing PS-74 forms, either to prevent them
from being used in litigation or for any other reason. The evidence suggests that the PS-74 forms
were lost or destroyed by Defendants’ guidance secretaries in contravention of Defendants’ policy
that the PS-74 forms be maintained in student disciplinary files. This does not amount to willful
or bad faith conduct in the context of spoliation. See Powell v. Town of Sharpsburg, 591 F. Supp.
2d 814, 821 (E.D.N.C. 2008), objections overruled, No. 4:06-CV-117-F(2), 2009 WL 863348
(E.D.N.C. Mar. 27, 2009) (finding a defendant’s destruction of evidence was willful where
documents were “deliberately destroyed . . . pursuant to [a] document retention policy” and
explaining that there was “no evidence suggesting that defendant's destruction of the work orders
was negligent, such as the result of failure by an employee to follow instructions not to destroy
them”) (citing Buckley, 538 F.3d at 323).
                                                15
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 16 of 29



the PS-74 forms prior to 2016 were either lost or destroyed. Defendants’ loss or destruction of

these forms in violation of their own policy is evidence of gross negligence. Second, Defendants

did not take reasonable steps to ensure that the PS-74 forms would be preserved after receiving

notice of Plaintiff’s EEOC Charge. Equal Employment Opportunity Comm’n v. Performance Food

Grp., Inc., No. CCB-13-1712, 2019 WL 1057385, at *6 (D. Md. Mar. 6, 2019) (“When no

litigation hold has been instituted, courts have found such conduct to be grossly negligent.”) (citing

Cognate Bioservices, Inc., et al. v. Smith, No. WDQ-13-1797, 2015 WL 5158732 (D. Md. August

31, 2015)). Defendants concede that they did not institute a litigation hold to prevent the

destruction of potentially relevant evidence. The Court is not as confident as Plaintiff that

Defendants would have preserved the missing PS-74 forms even if a litigation hold had been

issued. After all, Defendants already had a policy mandating the preservation of these specific

forms. But Defendants’ failed to take reasonable steps to even attempt to ensure the preservation

of potentially relevant evidence, such as issuing a written litigation hold to the employees likely

to be in possession of this evidence. This failure is not excused by Defendants’ overstatement of

the burden in issuing such a litigation hold. Not all 19,000 of Defendants’ employees were

responsible for the maintenance of the PS-74 forms. Defendants could have notified the employees

responsible for maintaining the PS-74 forms, probably a handful of employees, with a simple

request that the forms not be destroyed. Defendants’ failure to do so is evidence of their gross

negligence. See generally Chin v. Port Auth. of New York & New Jersey, 685 F.3d 135, 162 (2d

Cir. 2012) (rejecting “the notion that a failure to institute a ‘litigation hold’ constitutes gross

negligence per se” but noting that the failure to adopt good preservation practices is a relevant

factor in determining whether discovery sanctions should issue).




                                                 16
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 17 of 29



               5.      Relevance of Lost or Destroyed Evidence

       Finally, the Court considers whether the missing PS-74 forms are “relevant” to Plaintiff’s

claims. “The test for relevance for purposes of establishing the third element is somewhat more

stringent than merely meeting the standard provided in Federal Rule of Evidence 401.” Sampson,

251 F.R.D. at 179. In the context of spoliation, lost or destroyed evidence is relevant if “a

reasonable trier of fact could conclude that the lost evidence would have supported the claims or

defenses of the party that sought it.” Victor Stanley, 269 F.R.D. at 531 (internal citations omitted).

In addition, in order for a court to impose sanctions, “the absence of the evidence must be

prejudicial to the party alleging spoliation.” Id. (“Put another way, a finding of ‘relevance’ for

purposes of spoliation sanctions is a two-pronged finding of relevance and prejudice.”); Sampson,

251 F.R.D. at 179 (“The burden is on the aggrieved party to establish a reasonable possibility,

based on concrete evidence rather than a fertile imagination, that access to the lost material would

have produced evidence favorable to his cause.”) (quoting Gates Rubber Co. v. Bando Chem.

Indus., Ltd., 167 F.R.D. 90 (D. Colo. 1996)).

                       a.      General Relevance

       The missing PS-74 forms might have supported Plaintiff’s claims. If, as Plaintiff alleges,

Defendants did not impose serious discipline on students that harassed her (assuming for the sake

of argument that such discipline would be appropriate), the forms would provide documentary

evidence of this lack of discipline. Defendants do not argue that the forms are irrelevant, but rather

that Plaintiff has not suffered any prejudice from the loss.

                       b.      Prejudice

       First, Defendants argue that Plaintiff is not prejudiced by the loss or destruction of the PS-

74 forms because Plaintiff herself failed to preserve copies of these forms. Apparently, Plaintiff



                                                 17
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 18 of 29



kept copies of the PS-74 forms that she had turned in to administrators in a locked cabinet in her

classroom. See ECF No. 80-1 at 8. But when Plaintiff went out on FMLA leave she did not request

that the materials in the locked cabinet (including the PS-74 forms) be preserved or returned to

her. Id. Plaintiff bears some responsibility for the loss of the files in her cabinet. By the time she

went on FMLA leave, Plaintiff had already filed her EEOC Charge and was aware of the need to

preserve potentially relevant evidence for use in litigation. Plaintiff should have requested that

Defendants preserve the contents of her filing cabinet—or at least her copies of the PS-74 forms—

for use in litigation. But even so, it is likely that Plaintiff’s copies of the PS-74 forms were

incomplete.11 And she likely expected Defendants to adhere to their own policy of preserving the

PS-74 forms. Even if Plaintiff bears responsibility for the loss of her copies of the PS-74 forms,

she is still prejudiced by Defendants’ loss of the complete PS-74 forms.

       Next, Defendants argue that even if some PS-74 forms have been lost or destroyed,

“approximately forty-three (43) PS-74 Forms completed and submitted by Plaintiff to her

administrators were retrieved from Plaintiff’s email account and produced in discovery.” ECF No.

80-1 at 9. These forms documented incidents from September 2011 to March 2015. But according

to Defendants, only three of the forms “addressed instances of alleged harassment relating to

Plaintiff’s transgender status.” Id. The problem with Defendants’ argument is that the retrieval of

some of the PS-74 forms does not completely cure the prejudice. Plaintiff is still without evidence

of the type of discipline imposed on students because the copies from her email account did not

contain this information.



       11
          Plaintiff testified that she never received “completed” copies of the forms (that is, forms
documenting what discipline was imposed in connection with her complaints). ECF No. 82-4 at 6.
Defendants dispute this. ECF No. 80-1 at 9. Plaintiff disagrees with Defendants’ characterization
of the deposition testimony. ECF No. 82 at 12-13. For reasons explained below, this dispute is not
material to the resolution of the Motion.
                                                 18
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 19 of 29



       Defendants argue that Plaintiff is not prejudiced by the loss of the PS-74 forms because

there is other evidence to substantiate Plaintiff’s claims regarding incidents of harassment. ECF

No. 80-1 at 9. Again, this does not completely cure the prejudice to Plaintiff from the loss of the

PS-74 forms. There is limited evidence regarding the specific discipline imposed on students for

harassing Plaintiff.12 And this undercuts Defendants’ other argument that the loss of the PS-74

forms is harmless to Plaintiff because she can’t remember the names of the students that harassed

her. Id. at 10. Because there is other evidence of the harassment that Plaintiff experienced, Plaintiff

is able to identify the students that harassed her. But since Defendants have lost the PS-74 forms,

there is no way for Plaintiff to discover what discipline was imposed on those students.

       Defendants’ argument regarding Plaintiff’s delay in filing her EEOC Charge is not relevant

to the Court’s consideration of the spoliation of the PS-74 forms, at least not at this moment. If

Defendants raise this argument with the presiding judge and are successful in their attempt to limit

the scope of Plaintiff’s claims, it is possible that the loss of the PS-74 forms could be less

prejudicial to Plaintiff. At this time, however, Plaintiff’s claims have not been limited in scope and

the prejudice to her from the loss of the PS-74 forms remains.

       The Court finds that Defendants’ loss of the PS-74 forms is prejudicial to Plaintiff. In some

ways, the degree of prejudice is reduced by the availability of other discovery regarding the

harassment that Plaintiff experienced. But Plaintiff remains prejudiced in her ability to prove that




       12
          Defendants note that four principals were deposed “regarding their responses to incidents
from which they could recall and the responses they believe they would have taken based on the
guidelines from the Student Code of Conduct.” ECF No. 80-1 at 12. Plaintiff notes that the
“administrators’ testimony that they followed the Student Code of Conduct in imposing discipline
is too vague to be of use: the Code provides for a wide range of discipline for the category of
infraction (‘disrespect’) that administrators used to characterize Ms. Eller’s reports of
harassment—from a ‘reprimand’ to in-school suspension and psychological referrals.” ECF No.
82 at 17.
                                                  19
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 20 of 29



Defendants failed to impose appropriate discipline on students that harassed her. Defendants’ loss

or destruction of the PS-74 forms constitutes spoliation.

               6.      Sanctions for Spoliation

       The Court must now determine what sanction is appropriate for Defendants’ spoliation.

Courts have “broad discretion” to choose a spoliation sanction, but the “applicable sanction should

be molded to serve the prophylactic, punitive, and remedial rationales underlying the spoliation

doctrine.” Silvestri, 271 F.3d at 590 (quoting West v. Goodyear Tire & Rubber Co., 167 F.3d 776,

779 (2d Cir. 1999)). Courts may impose a number of types of sanctions for spoliation: “assessing

attorney’s fees and costs, giving the jury an adverse inference instruction, precluding evidence, or

imposing the harsh, case-dispositive sanctions of dismissal or judgment by default.” Victor

Stanley, 269 F.R.D. at 533 (citing Goodman, 632 F. Supp. 2d at 506). “When assessing what

sanction to impose, courts consider the degree of culpability and the extent of the prejudice, if

any.” E.I. du Pont de Nemours & Co. v. Kolon Indus., Inc., 803 F. Supp. 2d 469, 499-500 (E.D.

Va. 2011). A court must “impose the least harsh sanction that can provide an adequate remedy.”

Id. at 534 (quoting Pension Comm. of Univ. of Montreal Pension Plan v. Banc of Am. Sec., 685 F.

Supp. 2d 456, 469 (S.D.N.Y. 2010)).

       In the Fourth Circuit, an adverse inference is only available as a sanction for spoliation if

the spoliator’s loss or destruction of the evidence was done willfully or in bad faith.13 Hodge v.

Wal-Mart Stores, Inc., 360 F.3d 446, 450 (4th Cir. 2004) (explaining that an adverse inference

“cannot be drawn merely from [the] negligent loss or destruction of evidence; the inference



       13
         The Fourth Circuit’s standard is in line with Fed. R. Civ. P. 37(e)(2). See Fed R. Civ. P.
37, Committee Notes on Rules—2015 Amendment (noting that the revised rule “rejects cases such
as Residential Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99 (2d Cir. 2002), that
authorize the giving of adverse-inference instructions on a finding of negligence or gross
negligence”).
                                                20
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 21 of 29



requires a showing that the party knew the evidence was relevant to some issue at trial and that his

willful conduct resulted in its loss or destruction.”) (quoting Vodusek v. Bayliner Marine Corp.,

71 F.3d 148, 156 (4th Cir.1995)); see also Digital Vending, 2013 WL 5533233, at *5 (“The

sanctions available differ with the level of fault; for instance, the imposition of an adverse inference

requires a finding of willfulness or bad faith.”); Sampson, Md., 251 F.R.D. at 181 (“In order for

the court to give an adverse inference instruction, plaintiff must establish that defendant acted

either willfully or in bad faith in failing to preserve relevant evidence, while, if the court finds that

the defendant’s conduct was merely negligent, an adverse inference instruction is not an

appropriate sanction.”).

                        a.      Plaintiff’s Proposed Sanctions

        Plaintiff proposes a number of sanctions for Defendants’ spoliation. See ECF No. 75. These

proposed sanctions fall into two categories: jury instructions and preclusion orders.14 Because the

Court does not find that Defendants’ conduct regarding the emails and the video surveillance

footage constitutes spoliation, some of the proposed sanctions are inappropriate. Other proposed

sanctions are unsuitable because they do not serve the purposes of sanctions under the spoliation

doctrine. And other sanctions are unavailable because of Defendants’ degree of culpability.

        Plaintiff’s first, second, fourth, and fifth jury instructions concern Defendants’ failure to

institute a litigation hold, the date upon which Defendants’ duty to preserve potentially relevant

evidence arose, and the nature of the evidence lost as a result of Defendants’ failure to institute a

litigation hold. Id. at 1-2. The Court will adopt a form of these instructions below. The Court

declines to adopt the sanctions as proposed by Plaintiff because it is not necessary for the jury to



        14
           Plaintiff proposes other sanctions unrelated to spoliation (proposed jury instructions
nine, ten, and eleven). ECF No. 75 at 3-4. For reasons explained below, these sanctions are
unwarranted.
                                                   21
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 22 of 29



know what a litigation hold is, let alone the date when Defendants had an obligation to preserve

potentially relevant evidence for possible litigation. Part of the fourth and fifth proposed

instructions direct the jury to make adverse inferences. This is not appropriate given the degree of

Defendants’ culpability.

       Plaintiff’s third proposed jury instruction concerns the loss of surveillance camera footage.

The sixth, seventh, and eighth jury instructions concern the loss of emails. Because Defendants

did not spoliate the surveillance camera footage or the emails there is no basis to issue

corresponding sanctions. Id. at 3.

       In addition to the proposed jury instructions, Plaintiff requests that the Court preclude

Defendants from “offering evidence . . . not already produced during discovery, including

testimony by witnesses about documents or video recording that may or may not have existed

before having been lost or destroyed by Defendants.”15 Id. at 4. The Court will preclude Defendants

from offering evidence not already produced during discovery regarding the contents of the

missing PS-74 forms. The intent of this order will be to preclude Defendants from offering

evidence about the specific discipline imposed on students that harassed Plaintiff to the extent that

such evidence has not already been produced to Plaintiff. Otherwise, Plaintiff’s proposed

preclusion order is too broad. As written, it would likely result in the unfair preclusion of relevant

testimony and, in turn, disputes about the meaning of the preclusion order itself.16



       15
           Plaintiff proposes a second preclusion order but it relates to Defendants’ Rule 30(b)(6)
designees, not the spoliation of evidence. ECF No. 75 at 5.
        16
            Some of Plaintiff’s proposed sanctions address evidentiary issues that might still be
addressed in a motion in limine or as an objection at trial. To be clear, this order does not preclude
Plaintiff from seeking such relief at the appropriate time. She just can’t obtain the relief she seeks
as a sanction for spoliation. See Performance Food Group, 2019 WL 1057385, at *18 (“The
wholesale preclusion of the evidence at issue, as requested by plaintiff is not warranted at this stage
of the proceedings. These issues are more appropriately addressed by the trial judge at a later
juncture.”)
                                                  22
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 23 of 29



                       b.      Appropriate Sanctions

       The Court finds that a jury instruction is appropriate as a sanction for Defendants’

spoliation of the PS-74 forms. In imposing this sanction, it is the Court’s intention to cure the

prejudice that Plaintiff would otherwise suffer because of the spoliation of the PS-74 forms and to

deter Defendants from repeating the mistakes that led to this spoliation in the future. As other

courts have done, I leave it to the presiding judge’s ultimate determination as to whether such an

instruction is appropriate at the time of trial. See Reed v. Honeywell Int’l, Inc., No. CV07-0396-

PHX-MHM, 2009 WL 886844, at *11 (D. Ariz. Mar. 31, 2009), as amended (Apr. 27,

2009)*11; Goodman, 632 F. Supp. 2d at 525 (D. Md. 2009) (internal quotation marks omitted)

(“The precise contours of the . . . jury instruction are best reserved for determination by [the

presiding district judge] in making the jury charge for trial.”). This instruction does not instruct

the jury to draw any adverse inference from the loss of the PS-74 forms.

       I recommend that the presiding judge instruct the jury as follows (provided the instruction

is appropriate in light of the evidence presented and issues in dispute at trial):

       You have heard evidence that Ms. Eller was subject to harassment by students on
       the basis of her transgender status during her tenure at Friendly High School. Other
       evidence about this harassment and the discipline imposed on these students was
       contained in written forms. These forms have been lost by Defendants. If the forms
       had not been lost, they would have described the harassment that Ms. Eller
       experienced. The forms would also have shown whether the students responsible
       for the harassment were disciplined and what kind of discipline was imposed.
       Defendants bear the sole responsibility for the loss of this evidence.

       I further recommend that the presiding judge preclude Defendants from (1) arguing that

the lost or destroyed PS-74 forms corroborated Defendants’ version of events regarding the type

of discipline imposed on students that harassed Plaintiff, and (2) offering any evidence about the

contents of the PS-74 forms not already produced in discovery.




                                                  23
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 24 of 29



       In crafting these sanctions, I have considered the degree of Defendants’ culpability and the

amount of prejudice Plaintiff faces as a result. Because Defendants acted with gross negligence

(but not willfully or in bad faith), the remedies available to the Court are somewhat limited. As

explained above, the Court cannot issue adverse inference instructions under these circumstances.

But an instruction to the jury is still warranted to minimize the prejudice to Plaintiff from

Defendants’ spoliation. This instruction does not instruct the jury to infer that the evidence

Defendants lost would have been beneficial to Plaintiff, but it also does not let Defendants off the

hook. Because of the limitations on adverse inference instructions in the Fourth Circuit, this lesser

sanction must suffice. Regarding the preclusion orders, my intent is to prevent Defendants from

gaining an evidentiary advantage as a result of their spoliation.

       Plaintiff also requests an award of attorney’s fees and costs to reimburse her for expenses

incurred in connection with “discovery efforts necessary to repeatedly follow up on the status and

completion of Defendants’ production between July 10, [2019] and March 2, 2020” and

“[d]iscovery efforts to explore Defendants’ litigation hold and document retention practices.”17

ECF No. 75 at 5. Courts are permitted to impose reasonable expenses on a spoliating party as a

sanction for spoliation. Victor Stanley, 269 F.R.D. at 533. The imposition of costs and fees

“compensate the prejudiced party but also punish the offending party for its actions and deter the

litigant’s conduct, sending the message that egregious conduct will not be tolerated.” Id. at 536

(internal quotation marks omitted). In determining whether the imposition of fees and costs is

warranted, the Court focuses “more on the conduct of the spoliating party than on whether



       17
          Plaintiff also requests an award of expenses for “[d]iscovery postdating the April 30,
2020 deposition of Ms. Tranmer, when Defendants’ misrepresentation about their email retention
and collecting was revealed, requiring a new round of production from Defendants and analysis
by Plaintiff.” ECF No. 75 at 5. For reasons discussed below, Plaintiff is not entitled to an award
of such expenses.
                                                 24
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 25 of 29



documents were lost, and, if so, whether those documents were relevant and resulted in prejudice

to the innocent party.” Id. Courts may “award costs or fees in conjunction with a spoliation motion

as an alternative to a harsher sanction.” Id.

       The imposition of costs and fees is not warranted here. Plaintiff’s Motion has largely been

denied as it relates to spoliation. Plaintiff only prevailed with respect to the issue of the PS-74

forms. But even then, much of the relief that Plaintiff sought is unavailable to her under controlling

Fourth Circuit law. In addition, Defendants’ culpability in the loss or destruction of the PS-74

forms is somewhat limited. Defendants’ failure to institute a litigation hold and their violation of

an internal policy regarding the preservation of PS-74 forms was grossly negligent, but the Court

does not find that the imposition of monetary sanctions would be effective to deter such negligence

in the future. Had Defendants acted willfully or in bad faith, monetary sanctions would be

warranted. They are not appropriate under the circumstances here.

       B.      Sufficiency of Defendants’ Email Production

       The Court now turns to the sufficiency of Defendants’ email production. During discovery,

Plaintiff propounded document production requests on Defendants pursuant to Rule 34.

Defendants responded to the requests but their response was piecemeal, delayed, and, at least

according to Plaintiff, incomplete. Plaintiff seeks sanctions against Defendants for failing to

properly respond to the document requests.

       The Court will not entertain Plaintiff’s complaints about Defendants’ methods of collecting

responsive emails or the timing of the production of these emails. Plaintiff could have brought

these concerns to the Court in a motion to compel discovery but she did not do so. Putting aside

the issue of spoliation, this Court will only impose sanctions against a party for its discovery

failures if the party (1) violated a court order, see Fed. R. Civ. P. 37(b), or (2) completely ignored



                                                 25
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 26 of 29



the party’s discovery obligations, see Fed. R. Civ. P. 37(d). Here, Defendants did not violate any

order regarding discovery, so sanctions are not available under Rule 37(b).18 And while Plaintiff

complains that Defendants’ discovery responses were delayed and that their ultimate production

seems incomplete, Defendants actually responded to all of Plaintiff’s discovery requests. Sanctions

are only available under Rule 37(d) where a party fails to serve any response to interrogatories or

document production requests. See 8B Charles Alan Wright & Arthur R. Miller, Fed. Prac. &

Proc. § 2291 (3d ed. Oct. 2020 Update) (“The provisions of Rule 37(d) with regard to

interrogatories [or requests under Rule 34] do not apply for anything less than a serious or total

failure to respond.”).19 Here, Defendants actually responded to Plaintiff’s document requests, and

their responses are not so evasive or misleading as to be a “serious or total failure to respond.” Id.

The Court has no basis to sanction Defendants in connection with their production of emails and

rejects Plaintiff’s argument on this issue.



       18
           On June 19, 2020, the Court granted Defendants’ motion to modify the scheduling order
(ECF No. 66) “to allow Defendants to retrieve the documents and run the search terms that were
requested by Plaintiff and agreed to by Defendants.” ECF No. 69. But this was not an order
compelling discovery that Defendants can be said to have violated.
        19
           There is some authority in the Fourth Circuit that indicates Rule 37(d) sanctions may
issue against a party that provides misleading or evasive answers to discovery requests under Rule
33 and Rule 34. See Hathcock v. Navistar Int’l Transp. Corp., 53 F.3d 36, 40 (4th Cir. 1995)
(stating that the court has upheld “imposition of sanctions [under Rule 37(d) for a misleading
answer to an interrogatory regarding the identity of a defendant's expert witness” but
acknowledging other authority establishing that Rule 37(d) is inapplicable in the absence of a
“serious or total failure to respond to interrogatories”); see also Basch v. Westinghouse Elec. Corp.,
777 F.2d 165, 174 (4th Cir. 1985) (imposing sanctions under Rule 37(d) against a party that
produced intentionally evasive discovery responses). Even assuming that Rule 37(d) can apply
when a party actually serves discovery responses, it still does not apply here. There is nothing in
the record to indicate that Defendants’ ultimate discovery responses are evasive or misleading like
the responses at issue in Hathcock and Basch. In addition, there is no indication that Defendants
acted in bad faith or attempted to gain a tactical advantage over Plaintiff by producing evasive or
misleading discovery responses. If Plaintiff believed that Defendants’ discovery responses were
deficient, the better practice would have been to seek an order compelling discovery. This would
have allowed Plaintiff to obtain the discovery she sought (if Defendants complied with the order)
or meaningful sanctions (if Defendants did not).
                                                 26
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 27 of 29



       C.      Defendants’ Production of Rule 30(b)(6) Designees

       Plaintiff also seeks sanctions against Defendants for their purported failure to prepare their

Rule 30(b)(6) designees. According to Plaintiff, “[d]espite designating half a dozen witnesses, all

but one were unable to testify on topics for which they were designated as related to Defendants’

organizational knowledge, as opposed to the designee’s personal understandings.” ECF No. 75-1

at 33. Plaintiff argues that sanctions are warranted under Rule 37(d)(1) because Defendants’ failure

to produce prepared Rule 30(b)(6) designees was tantamount to not producing any witnesses at all.

Id.

       In general, sanctions are only available under Rule 37(d)(1) where a deponent fails to

appear for a deposition or terminates a deposition without complying with Rule 30(d)(3). Williams

v. PUMA N. Am., Inc., No. TJS-19-3340, 2020 WL 6684901, at *3 (D. Md. Nov. 12, 2020).

Plaintiff relies on Paice, LLC v. Hyundai Motor Co., No. WDQ-12-0499, 2014 WL 3819204, at

*20 (D. Md. June 27, 2014), for the proposition that sanctions are warranted under Rule 37(d)(1)

even when a deponent appears for a deposition.20 Although Rule 37(d), read literally, only applies

to a deponent’s failure to appear for a deposition, it has been extended by some courts to apply to

institutional parties that fail to make a proper designation under Rule 30(b)(6), even where the

designee actually appears for the deposition. See, e.g., Coryn Grp. II, LLC v. O.C. Seacrets, Inc.,




       20
          I disagree with Paice’s interpretation of Rule 37 because it conflates the standard of Rule
37(a)(4), which only applies to subdivision (a), with the standard of subdivision (d). If it were the
case, as Paice implies, that every “evasive or incomplete disclosure, answer, or response must be
treated as a failure to disclose, answer, or respond” under Rule 37(d) (and not just under Rule
37(a)), there would be little need for a party seeking discovery to ever file a motion to compel; the
party could proceed directly to seeking sanctions. This is simply not consistent with the way that
Rule 37 is written and it runs counter to the weight of other authority. See 7 Moore’s Federal
Practice - Civil § 37.91 (2020) (“[I]n view of the fact that [Rule 37(a)(4)] limits its own reach to
subdivision (a) of Rule 37, which only permits expense shifting sanctions, it is not literally
applicable to subdivision (d).”).
                                                 27
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 28 of 29



265 F.R.D. 235, 239–40 (D. Md. 2010) (“[A] corporation that wholly fails to educate a corporate

designee without justification is subject to mandatory monetary sanctions under Rule 37(d).”)

       I have reviewed the parties’ submissions about the disputed Rule 30(b)(6) testimony. I find

that Defendants’ 30(b)(6) designees were not so unprepared that their appearance was tantamount

to not appearing at all. To the extent that Defendants’ designees were not sufficiently prepared,

Plaintiff was not without recourse. She could have sought to reconvene the depositions, either with

the consent of Defendants or through an order of the Court. See Scott v. Old Navy, LLC, No. GLR-

18-1189, 2019 WL 5682800, at *3 (D. Md. May 13, 2019) (explaining that “if a designee is

prepared in good faith but unable to provide answers to a significant number of questions, the

30(b)(6) deposition may have to be reconvened, possibly with a new witness”) (emphasis, internal

citation, and quotation marks omitted); see also Macsherry v. Sparrows Point, LLC, No. ELH-15-

022, 2018 WL 1123696, at *2 (D. Md. Mar. 1, 2018), rev’d on other grounds, 973 F.3d 212 (4th

Cir. 2020) (“[I]f plaintiff believed that Rule 30(b)(6) had been violated, [she] could have requested

a new deponent, moved to compel, and sought sanctions.”). Defendants state that they offered

Plaintiff “the opportunity to take additional depositions to redress any concerns she had regarding

the corporate designee testimony,” but Plaintiff did not respond to this offer. See ECF No. 80-1 at

22.

       The Court concludes that there is no basis to sanction Defendants for their purported

failures regarding their Rule 30(b)(6) designees. Defendants did not violate any Court order

regarding the Rule 30(b)(6) depositions, and no designee was so unprepared or nonresponsive to

Plaintiff’s questions that their appearance was tantamount to failing to appear. Further, Defendants

offered Plaintiff “the opportunity to take additional depositions to redress any concerns she had

regarding the corporate designee testimony,” but Plaintiff did not respond to this offer. ECF No.



                                                 28
        Case 8:18-cv-03649-TDC Document 83 Filed 12/14/20 Page 29 of 29



80-1 at 22. Under these circumstances, the issuance of sanctions under Rule 37(d) is not

appropriate.

III.   CONCLUSION

       For the reasons set forth above, Plaintiff’s Motion is granted in part and denied in part. The

Court finds that Defendants committed spoliation of the PS-74 forms and that the sanctions set

forth above are warranted. To the extent that the sanctions sought by Plaintiff in her Motion are

consistent with those set forth above, the Motion is granted. Otherwise, the Motion is denied. A

separate Order will be issued to accompany this Memorandum Opinion.


December 11, 2020                                           /s/
Date                                                 Timothy J. Sullivan
                                                     United States Magistrate Judge




                                                29
